Citation Nr: 9924814	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-10 485	)	DATE
	)
	)
	On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for right ankle 
disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or basic entitlement to necessary adaptive 
equipment.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran entered active military service in September 1975 
and received a medical disability retirement for chronic 
schizophrenia, in July 1977.  By rating action in March 1989 
he was found incompetent, a 100 percent evaluation was 
assigned, and his spouse, Joyce, was appointed fiduciary.  

There were statements by the veteran in 1993 that were 
construed by the RO as claims for an automobile grant and 
right knee disability.  A rating action in December 1993 
denied service connection for right knee disability, and the 
veteran was so informed, to include his appellate rights, 
later that same month.  He filed a notice of disagreement 
(NOD) as to service connection for his knees, in January 
1994, and essentially raised the issue of service connection 
for left knee disability.  The veteran was issued a statement 
of the case (SOC) on the issue of entitlement to grant for 
purchase of an automobile or other conveyance and adaptive 
equipment, in January 1994, and he filed a substantive appeal 
later that same month.  In this substantive appeal he again 
reported bilateral knee disability.  The veteran was provided 
a SOC on the right knee issue in November 1994, and the 
appellant (Joyce) submitted a substantive appeal on this 
issue in December 1994.  

In June 1995 the RO, in pertinent part, found that a claim 
for service connection for a right ankle disorder and 
headaches secondary to right knee sprain was not well 
grounded, and denied service connection for left knee, 
bilateral hip and low back disabilities.  The veteran filed a 
notice of disagreement with the above rating decision in July 
1995.

The issues of service connection for a left knee disability, 
a bilateral hip disability, a low back disability, a right 
ankle disability, and headaches, have been made the subject 
of a NOD, and these issues are before the Board.  The 
aforementioned issues are addressed in the remand portion of 
this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant was notified in May 1999, that the case was 
being sent to the Board.  Received from the appellant, at the 
Board, in June 1999, was another statement with arguments and 
review of evidence in support of the claim.  The material 
submitted by the appellant is not pertinent as it is 
redundant and cumulative of previous statements, and the 
statement need not be referred to the RO for review.  
38 C.F.R. § 20.1304 (1998).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The veteran's only service-connected disability is 
chronic paranoid type schizophrenia with generalized anxiety 
disorder, rated 100 percent; the veteran is rated 
incompetent.


CONCLUSIONS OF LAW

1.  The claim for service connection for right knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  There is no legal authority for the VA to issue a 
certification for financial assistance in the purchase of an 
automobile or other conveyance and of necessary adaptive 
equipment.  38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.808 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that October 28, 1976 the 
veteran "clipped" the lateral right knee playing flag 
football.  The knee was stable, no effusion, and drawer sign 
was negative.  McMurray's sign was also negative.  The knee 
was tender medially, at and above the joint space.  X-ray 
studies of the right knee revealed a united ossicle proximal 
fibular epicondyle, of doubtful current clinical 
significance.   The assessment was first degree sprain of the 
medial collateral ligament, right knee.  He was treated 
conservatively and his activities were restricted.  

On follow-up the 29th, pain in the right knee was reported, 
and it was noted that x-rays did not reveal fracture.  He had 
full range of motion  and no effusion of the right knee.  
There was slight tenderness in the medial knee joint line.  
Cruciate examination seemed normal.  The assessment was 
inadequate management.  

Conservative treatment was planned.  Also the 29th he was 
issued crutches and instructed in non-weight bearing on the  
right.  There were no further recorded complaints concerning 
the right knee for the remainder of his time in service, 
although he received medical treatment for other medical 
problems.  When hospitalized for schizophrenia in May 1977, 
physical examination revealed no physical complaints and no 
abnormalities were noted.  

Information recorded for clinical purposes during VA 
psychiatric examination in December 1983, was to the effect 
the veteran stated he used to run or jog when feeling uptight 
but was not doing so at the present time.  He had been 
working for the Post Office for 2 years being a sack sorter.  
When interviewed in June 1985 he reported a variety of 
somatic complaints, that did not include the right knee.  He 
was still working at the Post Office.  He lost his job at the 
Post Office in 1987.  VA out-patient clinic records note that 
in March 1990 the veteran reported no physical limitations 
but did at times experience some discomfort from his left 
shoulder.  It was noted that he used to run 10 miles a day.  
Examination in March 1990 showed no disability of the lower 
extremities.  

The veteran, in May 1993, requested assistance in securing a 
new car.  He was informed in June 1993 of the requirements 
for entitlement to an automobile or other conveyance and 
adaptive equipment, and that he did not have the required 
disabilities.  

When the veteran was hospitalized for substance abuse in 
December 1993, physical examination noted that there was mild 
knee enlargement but no knee effusion or instability was 
found.  There was full range of motion the knees.  While 
hospitalized he was given Ibuprofen for complaints of knee 
pain.  The Axis III diagnosis was chronic knee and hip pain.

The veteran, in a statement received in December 1993, 
reported that he was having problems with his knees and that 
he did injure a knee while on active duty.  A December 1993 
rating action denying service connection for right knee 
disability noted the injury in service, and that a VA medical 
report in March 1990 showed no evidence of residuals of right 
knee injury.  In a statement in January 1994 the veteran 
referred to a summary of VA medical treatment with an axis 
III notation of chronic knee and hip pain, and even though 
the physical examination stated full range of movement, it 
did not state that the movement was painful.  It was also 
noted that the hospital course section indicated that he was 
given Ibuprofen for knee pain.  

The veteran, in his January 1994 substantive appeal, noted 
that he was trying to establish entitlement to assistance for 
purchase of an automobile or other conveyance for a service-
connected injury.  He recited the injury to the right knee in 
service, proclaiming that it had affected his left knee and 
that he could barely walk at times.  He also filed a notice 
of disagreement on his knees in January 1994.

In February 1994 the veteran submitted a copy of a request 
for prosthetic services.  Dated in December 1993, was a 
request for bilateral sleeve type knee brace for the veteran.  
The disability was described as chronic knee pain with 
exercise, mild subjective instability.  Reference was made to 
past history of knee injury, intermittent swelling, none now.  
In April 1994 he reported taking therapy for his knees and 
other parts of his body.

The veteran, in April 1994, filed a claim for service 
connection for left knee, bilateral hip, and low back 
disability, secondary to right knee disability.

Received in May 1994 was a copy of a clinic record, 
apparently from Dr. W., showing complaints in March 1994 of 
both knees hurting for 2 years, starting to affect the left 
hip.  He continued to have knee and hip complaints in April 
1994.  

A copy of a prescription form dated in May 1994, shows 
Darvocet for the veteran.  A prescription form dated in June 
1994 shows Toradol for the veteran by Dr. W., who had a 
family practice, treating allergic diseases and asthma.  In 
June 1994 the veteran reported that his right knee had gotten 
progressively worse.  Also in June 1994 the veteran amended 
his claim to include headaches, and arthritis of the right 
knee.

A VA clinic record dated in June 1994 noted complaints of 
right knee pain secondary to a football injury in service, 
and use of a brace on the right knee.  A July 1994 clinic 
record noted that the veteran was interested in enrolling in 
the pain clinic for the right knee pain.  He continued to 
have pain in the right knee in July 1994.

The appellant, in a statement in August 1994, reported the 
veteran's complaints of knee, hip and low back pain, and that 
he was no longer able to run 16 miles a day.

In October 1994, Dr. Whittaker prescribed Naprosyn for the 
veteran.

The RO issued a rating action in November 1994 denying 
service connection for the left knee, hips, and low back, 
secondary to the right knee.  A statement of the case for the 
right knee was issued in November 1994.

X-ray studies for the veteran's knees, in a standing 
position, in November 1994, showed ossification in the 
inferior aspect of the left patellar tendon; the knees were 
otherwise unremarkable.  

In a substantive appeal dated in December 1994, it was stated 
that the veteran's pain only became apparent when he became 
drug free, for the last 3 years.


A January 1995 statement by the appellant was to the effect 
the injury to the right knee in service aggravated the pre-
service Osgood-Schlatter's disease.  It was felt that there 
was a basis for service connecting the knees, hips, and low 
back, and that the immobility caused by the knee impairment 
increased the veteran's inability to function under the 
ordinary conditions of daily life activities.

A February 1995 VA clinic record noted bilateral knee pain, 
with no significant objective findings.  The assessment was 
mild DJD (degenerative joint disease).  

The veteran, in a statement in March 1995, set forth the 
problems with his lower extremities, and submitted 
information which he felt was germane to his claim.  This 
information is in file and has been reviewed, individually 
and in conjunction with all the evidence in file.

In April 1995 the veteran submitted a copy of a prescription 
for spasms in his legs, which had increased in severity.  

Received in May 1995 were copies of VA records reflecting 
treatment for the veteran's complaints of chronic knee pain.  
An April 1995 record noted that the veteran reported 
diagnosis of Osgood-Schlatter's disease (epiphysial aseptic 
necrosis of the tibial tubercle) at age 12.  The assessment 
was patellar tendon pain, ossification.

In a statement dated in June 1995, the veteran reported that 
due to disability of the knees, hips, lower back, ankles, 
legs and thighs, he did have loss of use of his lower 
extremities, entitling him to maximum benefits.  


A VA clinic record dated in June 8, 1995 showed bilateral 
knee sleeves for the veteran.  The assessment was chronic 
bilateral knee pain.  He was seen again in July and October 
1995 for bilateral knee pain, and he was wearing knee braces 
in July.  The October 1995 diagnosis was calcified patella 
tendon on the right.

The veteran, in a November 1995 statement, detailed the basis 
for his claim of impairment of the lower extremities in 18 
separately numbered paragraphs.

VA examination was provided for the right knee in October 
1996.  The veteran informed the examiner (Dr. Key) that he 
had Osgood-Schlatter's disease of both knees prior to 
service, that he had no knee problems in service prior to the 
football injury, and that afterward he became involved in 
substance abuse and was unable to tell how much pain he had 
with the knees.  The knee pain was not evident until after he 
became clean.  At that time he started running 16 miles a day 
and his knee and other joints began to bother him.  His right 
knee and ankle bothered him the most.  The pain was said to 
be situated anteriorly about the level of the patella.  The 
examiner noted that the veteran did not point to the tibial 
tuberosity which is the area that is normally painful or 
tender in the Osgood-Schlatter's disease.  Swelling in both 
knees was reported.  

Physical examination on October 16, 1996 concluded in an 
impression that clinical examination did not suggest any 
definite knee disorder.  X-ray studies of the right knee were 
within normal limits.  The current symptoms across the front 
of the knee were not in the area where Osgood-Schlatter's 
causes tenderness and swelling.  There did not appear to be 
any tenderness or swelling in the region of the tibial 
tuberosity at the time.  The examiner did not believe the 
knee caused any deterioration or significant problems in the 
adjacent joints.  The only finding was popping of the synovia 
as it slipped over the lateral condyle.  

The appellant, in a statement dated in October 1996, reported 
that after the examination by the VA physician in October 
1996, the veteran was unable to attend remaining examinations 
due to pain.  Later his limbs began to be unstable and his 
spouse had to carry him to the car.  She felt that the 
evidence showed severe impairment.  The appellant noted that 
additional issues included the left knee, legs, hips, thighs, 
lower back, pain, arthritis, and headaches, all due to the 
right knee.  

The appellant in November 1996 provided definitions for 
injuries, sprains, Osgood-Schlatter's disease, and 
degenerative joint disease, along with citations to various 
references.

Received from the appellant in March 1997 was an affidavit of 
rebuttal to the October 1996 VA examination.  The veteran 
submitted a similar statement, received in April 1997, 
claiming the October 1996 examination was flawed.  

VA outpatient clinic records from 1994 to 1997, received in 
June 1997, show complaints of, and treatment for bilateral 
knee pain.

The veteran was provided examination by VA in July 1997.  X-
ray studies of both knees, both hips, both ankles, and the 
lumbar spine were normal.  The July 2, 1997 examination 
diagnoses were bilateral chondromalacia (softening of an 
cartilage) of the patella, etiology idiopathic; history of 
Osgood-Schlatter's disease in childhood; history of right 
knee sprain on active duty; and chronic pain syndrome.  

The examiner noted that the veteran demonstrated marked overt 
pain behavior throughout the examination and this was felt to 
be a maladaptive response and behavior.  The veteran was felt 
to have hyperpathia (exaggerated subjective response to 
painful stimuli, with a continuing sensation of pain after 
the stimulation has ceased) as well as somatization (the 
process by which psychological needs are expressed in 
physical symptoms).  

During the examination the veteran distorted his expressions 
and movements and tended to stiffen and inhibit his joints 
although all motions were felt to be recorded passively.  All 
motions recorded were felt to represent both active and 
passive ranges.  The examiner believed that the veteran's 
chronic pain syndrome had no organic basis, and that the 
knee, lumbar spine and other joint complaints caused no 
organic abnormality.  Other than the chondromalacia patella, 
the examiner could find no objective organic disease.  The 
veteran's painful demeanor throughout the examination was 
felt to represent hyperpathia and somatization.

The appellant in a statement in July 1997, noted that she was 
up with the veteran the night before his VA examination, 
because his right knee and back hurt him all night long.

The appellant critiqued the examination by the examiner, 
noted that the doctor was "somewhat prejudiced against the 
veteran," as the veteran is the "warrior" type and "is not 
a faker and/or performs when it comes to pain."  The 
appellant listed what she felt were mistakes in the 
examination, to include remarks concerning the veteran's 
behavior which the appellant did not feel were appropriate 
for an examination of the knees.  The appellant felt that the 
examination contained more speculation and opinion than fact.  
A follow-up statement signed by the appellant and veteran, 
received in August 1997asserted that the veteran could not 
get a fair examination at the Dallas, Texas VA hospital.  The 
veteran asserted that the findings by Dr. F. were based on 
racial prejudice.

Received in August 1997 were copies of VA and private records 
concerning treatment for the veteran's knees.  The VA records 
document knee braces issued to the veteran.  Records from Dr. 
W. show medication, Toradol and Talwin, prescribed in August 
1997, and that the veteran had severe knee problems due to 
Osgood-Schlatter.  

Accompanying the above was a statement from the appellant 
concerning the value of the evidence submitted, and the 
severity of the veteran's muscle problems in his lower 
extremities.

VA Form 21-4142, submitted in September 1997, noted that Dr. 
J. reviewed VA x-rays of the veteran's knees showing them to 
be healthy, and concluded that they were taken from the wrong 
view.  X-ray studies of the veteran's right knee by Dr. J. 
showed "severely" worn cartilage in the right knee, a 
difficulty problem to treat, and that quadriceps muscle 
strengthening would be attempted.  This information was 
recapped in a September 1997 statement from the appellant, 
and it was opined that the patella problems confirmed a 
plausible relationship between the condition and service.

VA Forms 21-4142 were submitted in September 1997, for L. R. 
of Health south, and Dr. W., both of whom treated the veteran 
for knee problems in 1997.

From October 1997 to March 1998, the RO received 13 
individual statements and/or affidavits from the appellant 
and/or the veteran.  Each of these missives and any 
attachment thereto, has been reviewed and considered in this 
appeal.  Collectively the statements have defined various 
terms, weighed the evidence, recounted what various doctors 
had said about the severity of the veteran's condition, 
discussed X-ray study findings, generally asserted that the 
evidence supports the veteran's claim.  There was also a 
privacy act request for records from a physician the veteran 
saw privately.

A VA hospital discharge summary, and associated records 
concerning the veteran's hospitalization in March 1998, noted 
complaints of knee pain, and Axis II diagnosis of status post 
injury to right knee with knee pain.

A statement signed by the appellant and veteran, dated in 
March 1998, recited entries in the March 1998 hospital 
records concerning complaints and treatment for the veteran's 
knee.

In file are records of private medical treatment for the 
veteran from 1994 to 1998.  The veteran was receiving therapy 
for his hip and knees in 1994 and 1995, and the records note 
that he was running and practicing martial arts in 1994.  His 
complaints also included his low back.  X-ray studies of the 
hips and both knees were interpreted as being negative.  The 
joint spaces in the knees were well preserved bilaterally.  
An August 1997 document for Dr. W. notes history for the 
knees as provided by the veteran.  It was noted that the knee 
braces helped the veteran, and he was working as a customer 
service representative.  

Records from Dr. J., from September 1997 to January 1998, 
show that on physical examination in September 1997 there was 
prominence of the tibial tubercle bilaterally with mild to 
moderate pain to palpation in that area.  Other than a 
moderate degree of patellofemoral crepitus the examination 
and testing was negative.  X-ray studies provided by the 
veteran were interpreted as revealing marked narrowing of the 
space between the medial patellar facet and the trochlear 
groove bilaterally.  The impression was severe patellofemoral 
arthrosis, and quad and hamstring stretching and 
strengthening programs were recommended.  

Later in September the veteran quit the therapy as it seemed 
to cause more pain in the right knee.  A November 1997 
notation was that the veteran had not improved, and injection 
and arthroscopic debridement were to be considered.  The 
January 1998 notations were to the effect the veteran 
reported a long history of hip pain, and X-rays showed no 
abnormality and tendonitis in the hip was suspected.  It was 
again noted that the veteran had not responded to anti-
inflammatory or physical therapy, and the pros and cons of 
surgical treatment were discussed.

The appellant in a statement titled notice of disagreement, 
dated in July 1998, included arthritis of the right knee as 
an issue.  The appellant discussed Dr. J.'s records and other 
physician's records, and how they supported the veteran's 
claim.  

The veteran's biological mother (G. W.), in sworn statement 
dated in November 1998, reported that the veteran had 
problems with both knees since age 13 or 14, and she was 
first aware of Osgood-Schlatter's disease when the veteran 
was treated by Dr. F. as a teenager.  She dated the veteran's 
knee problems back to 1969.

The appellant, in a statement dated in November 1998, felt 
that the statement from the veteran's mother was new and 
material as it showed the history of the veteran's knee 
problems, and she explained why the veteran had not disclosed 
this information previously.  She also felt that Dr. J.'s 
diagnosis of pain, and X-rays provided conclusive 
confirmation in support of service connection for residuals 
of right knee sprain.  A letter from the appellant, received 
in March 1999, was a restatement of previous presentations 
for service connection of right knee disability.


I.  Entitlement to service connection for a right knee 
disability.

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   

First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  

Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by; 

(a) evidence that a condition was "noted" during service or 
an applicable presumption period; 

(b) evidence showing post-service continuity of 
symptomatology; and 

(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran's service medical records do show that he 
sustained an injury to the right knee in service, and he has 
met his burden of meeting the second element of a well 
grounded claim, i.e. evidence that a disease or injury of the 
right knee was present in service.  However, in addition to 
the acute right knee sprain, he also argues that pre-service 
Osgood-Schlatter's disease was aggravated during service.  

Lay testimony as to the Osgood-Schlatter's disease has been 
presented but no objective medical evidence showing that it 
existed prior to service has been submitted.  On his 
enlistment examination in September 1975, no such disability 
was found, and the veteran did not report any such disorder.  
Further, the Board points out that Osgood-Schlatter's disease 
is not a current diagnosis for the veteran.  Be that as it 
may, the presumption of soundness need not be debated at this 
time, as 2 other elements for a well-grounded claim must be 
satisfied.  

Post-service, in the 1990's, the veteran has been diagnosed 
with bilateral chondromalacia patella, and bilateral 
patellofemoral arthrosis.  The first element of a well-
grounded claim is also satisfied.  The problem in this 
instance is the absence of the third element for a well-
grounded claim, medical evidence of a nexus between the 
veteran's reported in service injury to the knee, and/or 
aggravation of pre-service Osgood-Schlatter's disease, and 
the current disability.  

While the veteran is competent to report his symptoms, he is 
not shown to possess the medical expertise to determine the 
etiology of his various medical symptoms or their 
relationship to service, and his claims of medical causation 
are of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In regard to the appellant's written statements concerning 
the veteran's symptoms, injuries and knee disease in service, 
and the problems post-service, lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded if no cognizable evidence is submitted to 
support the claim.  See Grottveit.  For all of the material 
submitted by the appellant, there is no competent medical 
evidence that the veteran's current bilateral knee problems 
are related to the right knee sprain in service, or even to 
aggravation of any pre-service necrosis of the tibial 
tubercle, which is not even a current diagnosis for the 
veteran.  

The Board notes that examination and x-ray studies of the 
right knee in service did not reveal any Osgood-Schlatter's 
disease.  A chronic right knee disability was not 
demonstrated in service.  Post-service, when the veteran was 
running many miles every day, and working lifting sacks of 
mail, he did not complain of right knee disability.  The 
first complaints concerning the right knee came after the 
veteran applied for assistance in securing a new car, and was 
informed that he did not have the required disability.  

Further, while the VA examinations in 1996 and 1997 have been 
severely criticized by the veteran and the appellant, it is 
for consideration that even the private treating physicians 
have not related the current bilateral knee disability to the 
veteran's military service.  The Board also notes that the 
veteran's pain responses demonstrated on VA examinations in 
1996 and 1997, were not echoed in the private examinations in 
1997.  

The Board has considered whether the claimant can well ground 
the claim on the basis of chronicity or continuity of 
symptomatology.  No chronic right knee disability was present 
in service.  While the veteran is competent to describe 
symptoms perceptible to a lay party, he is not competent to 
associate them with an underlying disability that is not 
perceptible to a lay party.  

In this instance, no knee disability has been diagnosed that 
a lay party could perceive.  Accordingly, the claimant can 
not well ground this claim by virtue of chronicity or 
continuity of symptomatology.  Savage, supra.  

The veteran in December 1995, requested that the Board obtain 
an opinion under rule 901.  Beneath that request, in 
parenthesis, was the citation 38 U.S.C. 5107(a).  Received 
January 2, 1996 were copies of private medical records dated 
in 1995, showing back injury in August 1995, with central 
herniation of the L4/5 disc.  This material was accompanied 
by another request for an opinion under rule 901.  

The veteran requested that the Court enter an order 
permitting him to add medical reports to the evidence of 
record.  He felt that by providing new and material evidence 
it would show the Board good cause such as the identification 
of a complex or controversial medical or legal issue involved 
in the appeal which warrants such an opinion.  The Board 
construes the above as a request by the veteran for an 
independent medical opinion in regard to the issue of service 
connection for right knee disability.  38 C.F.R. § 20.901 
(Rule 901) provides the Board the authority to secure legal 
and medical opinions from various sources.  

As the veteran's claim for service connection for a right 
knee disability is not well grounded, the request for an 
independent medical opinion as to this issue is premature.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet the initial burden of submitting a well-grounded 
claim.  

Since the appellant did not meet the initial burden, however, 
the claim is inherently implausible such that any error by 
the RO is harmless and the veteran is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).

As the veteran's claim for service connection for a right 
knee disability is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


II.  Entitlement to a certificate of 
eligibility for financial assistance in 
the purchase of an automobile or other 
conveyance and/or basic entitlement to 
necessary adaptive equipment.

Criteria

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs 
(a), (b) and (c) of this section.    

    (a) Service. The claimant must have had active military, 
naval or air service.

    (b) Disability. (1) One of the following must exist and 
be the result of injury or disease incurred or aggravated 
during active military, naval or air service;

    (i) Loss or permanent loss of use of one or both feet;

    (ii) Loss or permanent loss of use of one or both hands;

    (iii) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.

    (iv) For adaptive equipment eligibility only, ankylosis 
of one or both knees or one or both hips.  38 C.F.R. §3.808 
(1998)

Factual Background & Analysis

The veteran is service connected for chronic paranoid 
schizophrenia with generalized anxiety disorder.  He has no 
other service connected disability.  The benefit that he is 
seeking requires either loss or permanent loss of use of one 
or both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes.  His 
claim for right knee disability was an attempt to establish 
disability of a lower extremity, and arguments were made that 
he could not use his lower extremities.  The right knee claim 
failed as it was not well-grounded.  The veteran does not 
meet the legal criteria for financial assistance in the 
purchase of an automobile or other conveyance, and necessary 
adaptive equipment.  

The appellant has not provided any medical evidence showing 
that the veteran satisfies the basic requirements of the 
governing law and regulations for the requested benefit.  In 
such cases as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet App. 426 (1994).




In the alternative, the Board notes that while the veteran's 
private physicians apparently feel that he has an organic 
basis for his complaints of chronic knee pain, a VA examiner 
in July 1997 made a diagnosis of chronic pain syndrome, noted 
that his chronic pain syndrome had no organic basis, and 
opined that the veteran's painful demeanor represented 
hyperpathia and somatization.  However, this path does not 
lead to the benefit requested, for two reasons.  Hyperpathia 
and somatization have not been medically diagnosed as part of 
his service-connected disability, and even if they were, the 
medical record does not show loss or permanent loss of use of 
one or both feet related to hyperpathia and somatization.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right knee 
disability, the appeal is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or basic entitlement to necessary adaptive 
equipment is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filled a notice of 
disagreement with the RO's denied of entitlement to service 
connection for left knee, bilateral hip, low back, and right 
ankles disabilities, and headaches.  Where there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, in order to afford the veteran due process of 
law, the Board will not decide the issues of entitlement to 
service connection for the multiple disorders at issue 
pending a remand of the case to the RO for further action as 
follows:

1.  The veteran should be provided the 
opportunity to submit any additional 
evidence in support of his claims for 
service connection for headaches, and 
left knee, bilateral hip, low back, and 
right ankle disabilities.

2.  The RO should reconsider the 
appellant's claims for service connection 
for the multiple disorders at issue, and 
if there is no change in the previous 
determinations, the RO should issue a 
statement of the case as to the denial of 
entitlement to service connection for 
left knee, bilateral hip, low back, and 
right ankle disabilities, and headaches.  
The veteran should be notified of the 
requisite period of time for submission 
of a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

